Citation Nr: 1222401	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for diabetes, to include diabetic retinopathy, to include as secondary to a psychiatric condition.

3.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric condition, claimed as schizophrenia, bipolar disorder, and acute catatonia with paranoia, and if so whether service connection is warranted.

4.	Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from August 4, 1981 to August 27, 1981.  His service from March 20, 1985 to March 27, 1985 was under honorable conditions based on a fraudulent entry.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a Board hearing at the RO in Cleveland, Ohio in October 2011.  This transcript has been associated with the file.

Also at the October 2011 Board hearing, the Veteran submitted additional evidence.  However, the Veteran waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

The reopened claim of entitlement to service connection for a psychiatric condition and the claims of entitlement to service connection for hypertension and diabetes, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A February 2003 rating decision denied the Veteran's claim of service connection for a psychiatric condition.  The Veteran did not perfect an appeal of this decision.

2.	Evidence received since the RO's February 2003 rating decision which is neither cumulative nor redundant, raises a reasonable possibility of substantiating the claim for service connection for a psychiatric condition.


CONCLUSIONS OF LAW

1.	The February 2003 RO rating decision which denied the Veteran's claim for service connection for a psychiatric condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.	Evidence received since the RO's February 2003 rating decision is new and material and the Veteran's claim for service connection for a psychiatric condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence has been received, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service, or within a pertinent presumption period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumption period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In February 1993, the RO denied the Veteran's claim of service connection for a psychiatric condition.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.  The Veteran filed to reopen this claim and a February 2003 rating decision again denied the claim of entitlement to service connection for a psychiatric condition.  The Veteran was notified of this decision and did not perfect an appeal of the issue.  Thus, it became final.  Id.

The evidence received since the February 2003 rating decision includes private treatment records, statements by the Veteran, and Board hearing testimony.  The Veteran's private treatment records indicate that he was hospitalized in the state hospital from November 2008 to October 2009 for his psychiatric condition.  A June 2009 statement by the Veteran states that he entered the military to pay for college and he was physically active with no psychiatric conditions.  The Veteran also provided testimony at the October 2011 Board hearing that he was in college prior to joining the military and he entered to help pay for his education.  He also testified that he did not suffer from a psychiatric condition prior to entering service.

The Board concludes the private treatment records, Veteran's statement, and the Veteran's October 2011 testimony are new and material evidence sufficient to reopen the claim.  They were not previously of record at the time of the February 2003 rating decision.  They are not cumulative of prior records because they provide information pertaining to the Veteran's mental health prior to entering service as well as after separation from service.  This evidence is presumed credible, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric condition is reopened; to this extent only, the appeal is granted.


REMAND

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness may only be rebutted where there is clear and unmistakable evidence that the condition both preexisted service and was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

Service connection on a secondary basis is warranted when it is shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has determined that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric condition.  As noted, the claim was denied in February 1993 because there RO determined the Veteran's psychiatric condition existed prior to service and was not aggravated during service.  In a February 2003 rating decision the RO found no new and material evidence to reopen the claim.  However, as noted above, the Board determined new and material evidence exists to reopen the claim.  As such, a VA examination is warranted to determine the etiology of the Veteran's claimed psychiatric condition.  See McLendon, supra.

With regard to records, the Board observes that the Veteran's service treatment records have been associated with the claims file.  However, it appears the RO did not request in-patient clinical records or hospital records from Sheppard Air Force Base where the Veteran was hospitalized from August 6, 1981 to August 18, 1981.

Given that hospitalization or clinical medical records are sometimes filed under the name of the facility, and not the name of the veteran, the Board observes there is a chance that records related to the Veteran's treatment for his psychiatric condition are still available at the National Personnel Records Center (NPRC), under a listing for the hospital at Sheppard Air Force Base.  As such, on remand, the AOJ should further request from either the NPRC or other appropriate source, records related to the Veteran's treatment at the hospital at Sheppard Air Force Base.  

In a March 2009 release the Veteran also alleged that he was treated for his psychiatric condition at Fort Hamilton Hospital by Dr. Ramirez.  The RO requested these records in May 2008, however no response was received.  On remand the AOJ should provide the Veteran with the appropriate release form so that his records from Fort Hamilton Hospital can be obtained.  

At his October 2011 Board hearing the Veteran testified that while he was hospitalized in service he was diagnosed with high blood pressure.  He also testified that his blood pressure was taken every day that he was hospitalized and it was high most of the time.  As the AOJ has been instructed to obtain these hospitalization records, they should also be reviewed for evidence the Veteran was diagnosed with hypertension at that time.

Also at his October 2011 Board hearing the Veteran testified that he was treated for hypertension by Dr. G.W. directly following his separation from service.  The Board observes that no attempt has been made to locate these records.  The AOJ should provide the Veteran with the appropriate release form in order to obtain these records.

Furthermore, the Veteran contends that his diabetes was caused by the medications he was prescribed for his psychiatric condition.  See e.g., October 2011 Board hearing transcript.  The Veteran also contends that his claim for a TDIU should be granted because he cannot work in part due to his psychiatric condition.  See April 2009 statement.

The Veteran's claims for entitlement to service connection on a secondary basis for diabetes and entitlement to a TDIU are clearly impacted by the outcome of the claim of entitlement to service connection for a psychiatric condition.  Therefore, the claims are inextricably intertwined.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claims of service connection for diabetes and a TDIU are "inextricably intertwined" with the claim of entitlement to service connection for a psychiatric condition, the claims must be remanded to the AOJ.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request from the NPRC in St. Louis, Missouri, or other appropriate source, any records of the Veteran's treatment at the hospital at Sheppard Air Force Base, to include both inpatient and outpatient treatment records, for the period of August 6, 1981 to August 18, 1981.  It should be noted that the Veteran's clinical records may be filed at the NPRC under the name of the facility, and not the Veteran.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.	Provide the Veteran with a new release form, and obtain all of the Veteran's outstanding treatment records from the Fort Hamilton Hospital.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

3.	Provide the Veteran with a new release form, and obtain all of the Veteran's outstanding treatment records pertaining to his hypertension from Dr. G.W.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

4.	Schedule the Veteran for a VA examination to determine the nature and etiology of his any existing psychiatric condition.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  

After reviewing the record and examining the Veteran, the examiner should provide the following opinions:

a)  Whether it is at least as likely as not that the Veteran has a psychiatric condition that is related to service, 

b)  Whether there is clear and unmistakable (obvious or manifest) evidence that any current psychiatric condition existed prior to service; if so, whether there is clear and unmistakable evidence that shows the condition was NOT permanently aggravated in service beyond the natural progression of the disorder, and

c)  If the Veteran is found to have a psychiatric condition that is at least as likely as not related to service or a preexisting condition which was aggravated in-service beyond the natural progression of the disorder, the examiner should then answer whether it is at least as likely as not that the Veteran's diabetes is proximately due to, or alternatively, chronically worsened (aggravated) by his service-connected psychiatric condition.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

5.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S.L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


